On Rehearing.
A petition for rehearing by the plaintiff in error has been presented and considered.. It is based upon two grounds only:
1. It is insisted that this case was not rightly removed from the state to the United States court. The railroad company would have been liable under a former statute on the facts pleaded. S.o would the section foreman, Peter Couture. But by a later statute specifically making a railroad company liable, and by eliminating certain defenses and changing the statute of limitations, the railroad company would alone be liable thereunder; This is the later statute upon the subject, giving a cause of action to an employe or his legal representative as against the railroad company. Under that statute Couture could not be sued. And he only could be sued under the older statute.
.For the reasons given in the former opinion we hold that the cause of action was a separable one, and that the case was properly removed to the United States court.
2. After the case was removed to the United States court, and the motion to remand was overruled, the case was dismissed as to defendant Couture. In the former opinion it is said that, even though the motion to remand was erroneously overruled, the error was cured by filing an amended petition against the railway company alone. We *437are in doubt as to that proposition, and withdraw the same from the original opinion.
But such withdrawal docs not change the conclusions reached, and the petition for rehearing is therefore denied.